Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147052-3                                                                                                 Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 147052
                                                                    COA: 315220
                                                                    Wayne CC: 11-006795-01-FH
  DIRK TEAMER,
           Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 147053
                                                                    COA: 315228
                                                                    Wayne CC: 11-006795-02-FH
  TERRANCE BUSH,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 18, 2013 orders
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND these cases to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2013
         s0911
                                                                               Clerk